Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 22, 2018

The Court of Appeals hereby passes the following order:

A18A1273. MICHELLE BARNETT v. DAVID MECKLIN, JUDGE.
A18A1274. MICHELLE BARNETT v. CHAD PLUMLEY, JUDGE.
A18A1275. MICHELLE BARNETT v. HIRAM POLICE DEPARTMENT.

      Following adverse rulings in the magistrate court of Paulding County, Michelle
Barnett appealed to the Paulding County Superior Court. In one case, subsequently
appealed and docketed here as Case No. A18A1273, Barnett appealed the dismissal
of her pro se claim seeking declaratory relief against David Mecklin, a sitting judge
in the Municipal Court of Hiram, Georgia. In another case, subsequently appealed and
docketed here as Case No. A18A1274, Barnett appealed the dismissal of her pro se
claim against Hiram Municipal Court Judge Chad Plumley based on his alleged
introduction of a “fraudlent document” in her court proceedings. In a third case,
subsequently appealed and docketed here as Case No. A18A1275, Barnett appealed
the dismissal of her tortious conduct claim against the Hiram Police Department. In
three separate orders, all of which were entered on August 11, 2017, the superior
court dismissed all three appeals. Barnett filed direct appeals from all three orders on
September 13, 2017. We lack jurisdiction for two reasons.
      First, a direct appeal is not authorized here. A party seeking to appeal a
superior court order reviewing a magistrate court decision must file an application for
discretionary appeal. See OCGA § 5-6-35 (a) (1); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). Barnett failed to follow the proper appellate procedure
to appeal these cases.
      Second, even if a direct appeal was authorized, these appeals are untimely. A
notice of appeal must be filed within 30 days of the entry of the order sought to be
appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997)
(punctuation omitted). Here, Barnett filed her notices of appeal 33 days after entry of
the superior court’s orders. Although the Paulding County Superior Court was closed
on September 11, 2017 due to Hurricane Irma, the court was open on September 12,
2017. Barnett, however, did not file her notices of appeal until September 13, 2017.
      For these reasons, these appeals are hereby DISMISSED for lack of
jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/22/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.